Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is a response to an amendment filed on 05/31/2022 for application number 16/499,076. Claims 1-4, 7, 11, 22-25, 28, and 32 have been amended. Claims 5-6, 12-21, 26-27, and 33-44 are cancelled. The claim rejections under 35 USC §112(a) are withdrawn based on the applicant’s remarks. Claims 1-4, 7-11, 22-25, 28-32, and 45 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/12/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 Claims 1-4, 7-11, 22-25, 28-32, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP R1-1705069 (Huawei, HiSilicon, 3GPP TSG RAN WG1 Meeting #88bis, Spokane, USA, 3rd - 7th April 2017; publicly available on 03/25/2017; hereinafter “NPL1”) in view of Ji et al. (US 20180098361 A1; hereinafter “Ji”). 

Regarding claim 1, NPL1 discloses a method for configuring resource carried out in a user equipment (UE), comprising: 
receiving first information from a network-side, wherein the first information indicates to the UE configurations of at least one bandwidth part, wherein configuration of the at least one bandwidth part further comprises at least one of bandwidth part size, and position of bandwidth part in frequency-domain 
receiving first information from a network-side, wherein the first information indicates to the UE configurations of bandwidth parts, and wherein the bandwidth parts comprise a first bandwidth part and a second bandwidth part (Sec. 2.1, Bandwidth part with the constraint of UE capable bandwidth: When the UE is not capable of supporting the carrier bandwidth, a bandwidth part is indicated, which can be considered as the UE operating bandwidth for data transmission and should satisfy the relationship of bandwidth part ≤ min (carrier bandwidth, UE capable bandwidth) as shown in Figure 1. The bandwidth part can be composed of a set of PRBs assuming a default numerology. Several candidates of the bandwidth part can be configured or predefined based on a set of UE capabilities (suggesting a first bandwidth part and a second bandwidth part); Sec. 2.1, Proposal 1:  set of values for sizes of bandwidth part is pre-configured, possibly by higher layer (= receiving first information from a network-side);); and 
activating the first bandwidth part of the configured bandwidth parts, wherein the first bandwidth part of the configured bandwidth parts is determined as an active bandwidth part (Sec. 2.1, Option 1: Semi-static indication of the bandwidth part (= a first bandwidth part) - A UE can be configured via dedicated RRC signaling (from network-side) with one or multiple control resource sets (one resource set indicating a first bandwidth part); Option 2 and Fig. 4: Bandwidth part is dynamically indicated by the DCI; semi-static or dynamic indication of a particular bandwidth part is equivalent to activating the first bandwidth part).);
when a time duration corresponding to the active bandwidth part has elapsed, turning the active bandwidth part to the second bandwidth part of the configured bandwidth parts (Sec. 2.1, Option1, Alt 2: Multiple bandwidth part locations can be identified for more flexible resource allocation. In that case, RRC signaling or some pre-configured rules can be employed. UE may hop to a new partition (e.g., cyclically) (= hopping to a second bandwidth part) every n slots, where n is configurable; thus, indicating that a bandwidth part may remain active for n slots (= the time duration corresponding to the active bandwidth part has elapsed) before the UE switches to a second bandwidth part.),
wherein the configurations of the bandwidth parts comprise a subcarrier spacing (Sec. 2.3: The numerology (indicating subcarrier spacing) can be signalled by gNB considering diverse services and deployment scenarios.), 
a size (Sec. 2.2: SIB notifies which size is being used for which numerology.),
a position in frequency-domain (Sec. 2.1: Option 2: Dynamic indication of a bandwidth part – For full dynamic resource allocation, resource allocation in the DCI can have a field which indicates the start position of the bandwidth part), and 
information on configuration of at least one signal of each of the bandwidth parts, and wherein the configuration of the at least one signal comprises configurations of a reference signal (Sec. 2.2: CSI-RS (= a reference signal) is sent using the numerology of the sub-band from UE complexity and operation point of view (indicating information on configuration of a reference signal).).  

But NPL1 does not disclose wherein the configuration of the at least one signal comprises configurations of a synchronization signal, a broadcast channel, and a reference signal.
However, in the same filed of endeavor, Ji discloses a method for configuring resource carried out in a user equipment (UE), comprising:
 activating a bandwidth part of at least one configured bandwidth part, wherein the time duration for the bandwidth part to be active is determined using a timer ([0081]: Support for activation/deactivation of DL and UL bandwidth part may be by an explicit indication at least in DCI. Support for activation/deactivation of DL and UL bandwidth part may be by means of a timer. A timer can enable a UE to switch the UE's active DL bandwidth part to or from a default bandwidth part. The default bandwidth part can be the initial active DL bandwidth part defined above.),
wherein each bandwidth part comprises a numerology ([0078] the UE may be configured with one or more bandwidth parts (e.g., frequency bands). Each bandwidth part may include a numerology (e.g., including a slot), a physical resource block (PRB) grid to index mapping, a control resource set (CORESET) numerology; each numerology corresponds to a particular subcarrier spacing in 5G NR); and
receiving configuration of synchronization signal and a broadcast channel ([0041], [0070]): As an example, a PSS, an SSS, and a PBCH signal may be transmitted with a 15 kHz tone spacing. A BS may transmit the PSS and SSS and a UE may synchronize to the BS based on the PSS and SSS. A BS may transmit transmission control information (e.g., UL and DL grants) in a PDCCH and transmit DL data in a PDSCH based on the DL grants indicated in the PDCCH”, and “For example, each DL or UL subframe may have pre-defined regions for transmissions of reference signals, control information, and data.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of NPL1, based on the above teachings from Ji, to derive “wherein the configuration of the at least one signal comprises configurations of a synchronization signal, a broadcast channel, and a reference signal”, and thus obtain the limitations of claim 1, because the modification uses prior art elements according to their established functions to produce a predictable result. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to control and enable efficient use of bandwidth part based on UE capabilities.

Regarding claims 2 and 3, NPL1 and Ji disclose the limitations of claim 1 as set forth, and NPL1 further discloses wherein activating the first bandwidth part of the configured bandwidth parts comprises: activating at a time, the first bandwidth part of the configured bandwidth parts following a time-domain structure, and wherein the configurations of the bandwidth parts comprise the time-domain structure (Sec. 2.1, Option 2 - Dynamic indication of a bandwidth part: For full dynamic resource allocation (which includes time-domain and frequency-domain structure), resource allocation in the DCI can have a field which indicates the start position of the bandwidth part. Then, PRB bitmap provides non-contiguous or contiguous resource allocation within the bandwidth part. X us gap is needed for the UE as it needs to tune to a separate RF BW during the slot, which is shown in Figure 4; Fig. 4 illustrates allocation of bandwidth parts in two consecutive slots in time-domain indicating a time-domain structure, and a different bandwidth part in each slot indicates allocating at a time, the bandwidth part of the at least one configured bandwidth part following the time-domain structure). 
Furthermore, Ji discloses a method for activating a bandwidth part of at least one configured bandwidth part ([0081]: Support for activation/deactivation of DL and UL bandwidth part may be by an explicit indication at least in DCI.).

Regarding claim 4, NPL1 and Ji disclose the limitations of claim 1 as set forth, and NPL1 further discloses wherein the configurations of the bandwidth parts further comprise a time duration (NPL1: Sec. 2.1, Option 1: The bandwidth part size, if less than UE capable BW, is notified via system information or RRC signaling; Alt 1: the bandwidth part is implicitly indicated by the control resource set being used by the UE… Figure 3 In this example, control resource set is located at the edge of the bandwidth part. Bandwidth part is switched when RRC signaling notifies UE to use another control resource set; thus, the location of the configured BWP (in slot I and slot j) in time-domain shown Fig. 3 is also configured by RRC signaling; Sec. 2.4: If a BW part is semi-statically allocated for a period of time,…).
Furthermore, Ji also discloses wherein the configurations of the bandwidth parts further comprise a time duration ([0081]: Support for activation/deactivation of DL and UL bandwidth part may be by an explicit indication at least in DCI. Support for activation/deactivation of DL and UL bandwidth part may be by means of a timer. A timer can enable a UE to switch the UE's active DL bandwidth part to or from a default bandwidth part. The default bandwidth part can be the initial active DL bandwidth part defined above.).

Regarding claims 7 and 8, NPL1 and Ji disclose the limitations of claim 1 as set forth, and NPL1 further discloses receiving second information from the network-side, wherein the second information indicates to the UE that at least one bandwidth part to be used is selected from the bandwidth parts sent via the first information; and determining the bandwidth part to be used, which is selected from candidate bandwidth part by the network-side, according to the second information, wherein receiving the second information from the network-side comprises: receiving the second information from the network-side via Downlink control information (DCI)  (Sec. 2.1, Bandwidth part with the constraint of UE capable bandwidth: The bandwidth part can be composed of a set of PRBs assuming a default numerology. Several candidates of the bandwidth part can be configured or predefined based on a set of UE capabilities. The bandwidth part is selected from the candidates; Sec. 2.1, Proposal 1:  set of values for sizes of bandwidth part is pre-configured, possibly by higher layer (= receiving first information from a network-side); Option 1: Semi-static indication of the bandwidth part - A UE can be configured via dedicated RRC signaling (from network-side) with one or multiple control resource sets; Sec. 2.1, Option 2: Dynamic indication of a bandwidth part – For full dynamic resource allocation, resource allocation in the DCI can have a field which indicates the start position of the bandwidth part. Then, PRB bitmap provides non-contiguous or contiguous resource allocation within the bandwidth part. X us gap is needed for the UE as it needs to tune to a separate RF BW during the slot, which is shown in Figure 4; thus, several candidates for bandwidth part are communicated via higher layer signaling (= first information) based on UE capabilities, and a specific bandwidth part to be used by the UE is selected via DCI (= second information)). 

Regarding claim 9, NPL1 and Ji disclose the limitations of claim 1 as set forth, and NPL1 further discloses wherein receiving the first information from the network-side comprises: receiving the first information from the network-side via Radio Resource Control (RRC) signaling (Sec. 2.1, Proposal 1:  set of values for sizes of bandwidth part is pre-configured, possibly by higher layer (= receiving first information from a network-side via RRC signaling); Option 1: Semi-static indication of the bandwidth part - A UE can be configured via dedicated RRC signaling (from network-side) with one or multiple control resource sets.).  

Regarding claims 10 and 11, NPL1 and Ji disclose the limitations of claim 1 as set forth, and NPL1 further discloses receiving third information from the network-side, wherein the third information indicates resource allocation within the bandwidth part, and receiving the third information from the network-side via Downlink Control Information (DCI) (Sec. 2.1, Option 2: Dynamic indication of a bandwidth part – For full dynamic resource allocation, resource allocation in the DCI can have a field which indicates the start position of the bandwidth part. Then, PRB bitmap provides non-contiguous or contiguous resource allocation within the bandwidth part (= third information). X us gap is needed for the UE as it needs to tune to a separate RF BW during the slot, which is shown in Figure 4.). 

Claims 22-25 and 28-32 are rejected on the same grounds set forth in the rejection of claims 1-4 and 7-11, respectively. Claims 22-25 and 28-32 recite similar features as in claims 1-4 and 7-11, respectively, from the perspective of an apparatus for a user equipment. Ji further discloses an apparatus for a UE with a processor and a network interface for performing similar functions ([0054] and Fig. 6).

Claim 45 is rejected on the same grounds set forth in the rejection of claim 1. Claim 45 recites performing the method of claim 1 by executing instructions stored on a non-transitory computer storage medium. Ji further discloses an implementation of a UE executing instructions stored on a non-transitory computer storage medium for performing similar recited functions ([0056] and Fig. 6).

Response to Arguments
Applicant's arguments have been considered but they are not persuasive or moot because the amendments necessitated new grounds of rejection, and the arguments do not apply to the combination of references and citations being used in the current rejection.

Regarding claim 1, the applicant argues (remarks p.7-10) that NPL1 and Ji do not disclose “wherein the configuration of the at least one signal comprises configurations of a synchronization signal, a broadcast channel, and a reference signal”.
The examiner respectfully disagrees. Although neither NPL1 nor Ji individually disclose the claimed limitation, NPL1 discloses CSI-RS configuration, and Ji discloses PSS/SSS and PBCH configurations, and by combining the two teachings, a skilled artisan would have been able to derive the claimed limitation.

The same reasoning applies to claim 22 mutatis mutandis. Accordingly, claims 1 and 22 are rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Liao et al. (US 20170332396 A1) – Slot lengths according to subcarrier spacing in NR.
Cheng (US 20190037551 A1) – Bandwidth part comprising subcarrier spacing.
Li et al. (US 20200021420 A1) – Resource configuration method for indicating bandwidth part.
Samsung (3GPP TSG RAN WG1 Meeting #88bis, Spokane, USA, 3rd – 7th April 2017, R1-1705399) – Resource allocation aspects including bandwidth part.
NTT DOCOMO, INC. (3GPP TSG RAN WG1 Meeting #88bis, Spokane, USA, 3rd – 7th April 2017, R1-1705746) – Resource allocation for DL/UL data.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606.  The examiner can normally be reached on IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471